DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29NOV2021 has been entered.
 
Allowable Subject Matter


Claims 1 and 3-25 (renumbered as 1-24) are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art discloses systems and methods for managing remote memory as local primary memory and includes memory mapping the remote memory to a virtual address space of the client device (see, e.g., Fineberg:¶0076-0093).  Thus the primary reasons for allowance of the claims in this case are the specific external memory management details wherein,  wherein the memory region at the memory appliance is allocated as external memory at  the client, wherein the external memory is memory treated as primary memory at the client, and wherein the client is configured to allocate, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[A] Giloi et al. (NPL: A DISTRIBUTED IMPLEMENTATION OF SHARED VIRTUAL MEMORY WITH STRONG AND WEAK COHERENCE) – discloses systems and methods for managing a shared distributed memory with remote nodes providing what appears as local virtual memory to a client (see, e.g., Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137